Title: Elisha Ticknor to Thomas Jefferson, 26 January 1816
From: Ticknor, Elisha
To: Jefferson, Thomas


          
            sir,
             Boston, 26th Jany 1816.
          
          Yours of the 15th ins. came to hand yesterday, inclosing a letter to my son, which I hope to forward to him in a few days by a Vessel, bound to Hamburg. He is now I suppose in Gottingen, Germany. I have received and heard nothing from him, since the 24th Sept. last, at which time he writes, that he was in fine health—that he had arrived at a place, which he had long wish’d to visit, and where “every thing seems to be exactly arranged to suit the needs and wants of a scholar, and to be absolutely incapable of improvement.” Thus in a word he is situated. He found, however, after his arrival, that they (the Rev. Mr Everett of Boston is with him) could enjoy none of the benefits and advantages of the University, except they became members; of course they were immediately matriculated and admitted to all the privileges of the University, for which he paid 3 dollars. He now has free access to a Library of 200 000 Vol. the choice of 40 Professors, paid by Government, and 40 others, who lecture occasionally on different subjects, many of whom can better qualify him for travelling through France, Italy and Greece, than any other, with whom he had before before had the pleasure of being acquainted. He writes, therefore, that as he is at a place about which he has so often dreamt, that he shall probably remain in Gottingen, ’till April. I think it more probable, he will, ’till May as the roads will then be good and the country will show its state of cultivation and improvement. After which he will proceed on for Paris, and Rome and Athens. If you have any communications, sir, which you wish to have forwarded to my son, I will take charge of them with pleasure and send them on to him as soon as possible.
          
            I am, sir, With the highest consideration, Your most obedient and Very humble servant,
            Elisha Ticknor.
          
        